Dissenting Opinion.
Bermudez, O. J.
This controversy involves the question of the extent of the liability of the adjudicatee of the right of occupancy of premises, the lease of which had many months to run.
The suit is brought by the syndic of an insolvent firm and by the administratrix of the succession of a deceased partner for the recovery of rent paid the landlord, from the defendant, as the adjudicatee of the right of occupancy of the property for the unexpired term of the lease.
To the petition an exception of no cause of action was filed.
From a judgment sustaining this defense the plaintiffs have taken this appeal.
From the petition and documents annexed to it, the following appear to be the facts in the case :
*747On the 15th of August, 1884, the estate of S. B. Slocomb leased to Moriarty & McYean, for the term of two years, commencing on the 1st of October following, the southwest corner of Canal and St. Charles streets, for $4,500 per annum, payable monthly; the defendant, Mary Dolían, serving a security for the payment of the rent and the fulfillment of all the obligations thereof.
The firm having gone into insolvency, and one of the partners, Chas. E. McYean, having died, the court ordered the sale of the right of occupancy of said premises.
On the 19th of January, 1886, the sheriff offered the right of occupancy for sale, which was adjudicated to the defendant for $50, paid cash, who is now sued for $3,150, for the rent from that date to the termination of the lease, 1st of October, 1886.
After the sale, the syndic paid, with the authority of the court, the landlord, with a view to a subrogation to the latter’s rights under the lease.
The defense, practically, is that, as the right of occupancy and not the lease, was purchased, the defendant is not liable for the rent of the premises beyond the $50 which were actually paid to the sheriff.
It has been held, in several cases, that when the lease is sold to liquidate a succession, or an insolvency, the amount of adjudication is to be considered as a bonus or premium for the lease, and that the adjudicatee is liable for the rent, under the conditions of the lease, for the unexpired term.
The last expression of the judicial mind on that question is to be found in the case of Lehman vs. Dreyfus, 37 Ann. 587, in which previous authorities were reviewed and expounded. 11 Ann. 433; 14 Ann. 213; 17 Ann. 174.
While counsel for the purchaser denies the applicability of the principle announced in the most recent case, he remained perfectly silent touching the anterior adjudications, and refers to no authority to sustain his position.
It is impossible to disceru in this case any difference between the sale of a lease and the sale of the right of oecupaucy. Of what advantage would the right to the lease be without the right of occupancy, aud what would be the benefit of the right of occupancy without the lease ?
The lease confers the right of occupancy and the right of occupancy is the consideration of the lease. There was no severance.
Whoever, therefore, acquired the right of occupancy under the *748lease, acquired the lease, and) whoever bought the lease, bought the right of occupancy under it.
If, by purchasing the lease, the adjudicatee incurs the obligations of a lessee, it is clear that acquiring the right of occupancy is'' acquiring the lease, and is an indisputable voluntary assumption of consequent obligations.
The jurisprudence which has established the liability of the purchaser of the lease for the payment of the rent, may be erroneous; but it has for thirty years become a rule of property which must be respected, and which cannot be destroyed by subtle .questionable distinctions without a difference.
When the court ordered the sale, and when the sheriff offered the right of occupancy, bids, in the shape of ■premiums, were expected for the purchase of that right as a thing, as the object [to be sold, which the insolvents surrendered to the possession and enjoyment of the premises, subject, of course, to all the rights and obligations, as lessees, during the eight months and ten days to run before the expiration of the lease.
In other words, what was offered and what was sold was the privilege of occupying the premises, as the insolvents would have done had they not surrendered to their creditors.
The adjudicatee, by purchasing the right of occupancy, jumped into their shoes, and has thereby acquired all their rights and incurred all their obligations under the lease.
In the case of Brinton vs. Datas, last cited, one of the. grounds of resistance was, as appears by the transcript, that the lease (offered in evidence, but to which the defendant was not a party) was res inter alios acta. The objection did not hold.
The court then declared that the adjudicatee was liable for the rent, whether the lease or the terms and conditions thereof were announced in the advertisement or not. “It is the legal effect of the adjudication.”
In the present case the adjudicatee cannot plead ignorance of the lease, for she, by a specially authorized agent, intervened in the act and served as surety.
She cannot be heard to say: that she is a “ stranger,” or “ third person.” She actually had knowledge that there was a lease, and that the lessees were to pay rent at the stated rate for the premises.
Purchasing the right of occupancy was purchasing the lease, for without the lease, the right of occupancy would not exist. The right *749of occupancy, therefore, implies the lease. This must have been the general understanding at the sale.
To suppose that when the defendant offered $50 for the right of occupancy, during eight months and more, of premises rented for $4,500 per annum, she understood that she would, on payment of that paltry sum only, bo entitled to the possession and enjoyment of the property during that time, free from the rent under the lease, would requiro a stretch of credulity which the most conciliating mind cannot stand.
Watkins, J., concurs in this opinion.'